DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.    The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
3.    The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.    Claims 21-35 are pending.

Applicant’s Arguments
Applicant’s filing of a proper terminal disclaimer on 3/30/2021 is sufficient to overcome the nonstatutory double patenting rejections set forth in the previous Office action.
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 102(b) rejections set forth in the previous Office action.

Allowable Subject Matter
7.    Independent claims 21, 26 and 31 are allowed. Dependent claims 22-25, 27-30 and 32-35 are allowed based on their dependency.



Claim 21, inter alia, “resending, in a same sequence as originally sent, all crawl requests sent since a last successful in-session check result.”

10.    The closest prior art(s) made of record are:
i)	Pennington et al. (U.S. Pub. No. 2006/0048214 cited in the previous Office action and hereinafter referred to as Pennington) which discloses marking and re-submitting requests made during an invalid session (paragraphs [0008], [0024], [0083] and [0084] of Pennington).

11.    While the prior art does show marking and re-submitting requests made during an invalid session, the prior art is not considered to disclose the combination of limitations presented in the claims, in particular the “resending, in a same sequence as originally sent, all crawl requests sent since a last successful in-session check result.” Therefore, claim 21 is considered to be allowable.

Claims 26 and 31, although different, further recite similar limitations to claim 21. Therefore, claims 26 and 31 are considered to be allowable for similar reasons to claim 21.



14.    Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sima et al. (U.S. Pub. No. 2006/0282494) – cited for teaching a sequence of all crawled links in order – paragraph [0046]
Brake et al. (U.S. Pub. No. 2013/0091114) - cited for teaching avoiding a logout link while crawling – claim 17

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS J PLECHA/Examiner, Art Unit 2438